Citation Nr: 0530718	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  96-16 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  .

2.  Whether the veteran has submitted new and material 
evidence in order to reopen a claim of service connection for 
a psychiatric disability, other than PTSD.
 
3.  Entitlement to service connection for hypertension, to 
include as due to exposure to Agent Orange.

4.  Entitlement to service connection for hypothyroidism with 
history of pheochromocytoma, to include as due to exposure to 
Agent Orange.

5.  Entitlement to service connection for Cushing's syndrome 
with history of pheochromocytoma, to include as due to 
exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This appeal arises from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.

The veteran's claim was remanded by the Board in November 
2000.  


FINDINGS OF FACT

1.  A RO decision in September 1976 denied service connection 
for a nervous condition.  
 
2.  Evidence submitted subsequent to the September 1976 
decision bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and in connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
psychiatric disability.  




CONCLUSIONS OF LAW

1.  The veteran's claim for a nervous disorder was denied by 
the RO in September 1976.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.302, 20.303 (2004).

2.  New and material evidence sufficient to reopen the 
veteran's claim of service connection for a psychiatric 
disability has been submitted.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

A service medical record dated May 1970 shows that the 
veteran was seen in May 1970 for personal reasons.  He was to 
see someone about getting away from food service.  At 
separation, the veteran's psychiatric system was evaluated as 
normal.  

VA treatment records from July 1971 show that the veteran was 
hospitalized for drug dependency.  He was hospitalized in May 
1976 for drug dependence and situational depression.  

In a September 1976 rating decision, the RO denied service 
connection for a nervous condition.  The claim was denied 
because the veteran was seen on one instance in service for 
personal problems, but there was no subsequent indication of 
complaint, symptoms, or findings of a nervous condition.   

The veteran was granted Social Security disability benefits 
in April 1990 for atypical depressive disorder and atypical 
anxiety disorder.  

At a VA examination in January 2005, the veteran was 
diagnosed with schizoaffective disorder.  


Whether the veteran has submitted new and material evidence 
in order to reopen his claim of service connection for a 
psychiatric disability.  

Under 38 C.F.R. § 3.156 (a) (2001), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a), is not liberalizing and applies only 
to claims to reopen a finally decided claim received on or 
after August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  It does 
not apply to the veteran's claim in this case which was 
received in August 1994.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

By decision dated September 1976, the RO denied the veteran's 
claim of service connection for a nervous condition.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the appellant.  
38 U.S.C.A. § § 5108, 7105; 38 C.F.R. §§ 3.104 (a), 3.156 
(2001).  

It is determined that since the September 1976 decision, the 
appellant has submitted new and material evidence in order to 
reopen his claim.  In particular, the veteran has been 
diagnosed with assorted psychiatric disorders since then.  At 
his January 2005 VA examination, the veteran was diagnosed 
with schizoaffective disorder.  Also, Social Security records 
show that the veteran was diagnosed with atypical depressive 
disorder and atypical anxiety disorder.  

This evidence is not cumulative and redundant.  It had not 
been submitted before.  Thus, it is new.  The veteran's claim 
was denied in September 1976 in part because there was 
evidence of a psychosis or neurosis.  As the new evidence 
clearly shows evidence of a diagnosed psychiatric disability, 
the newly received evidence is of such significance that it 
must be considered in order to fairly decide the merits of 
the claim, and it is determined to be material to the 
appellant's claim.  Accordingly, the claim is reopened, and 
must be considered in light of all the evidence, both old and 
new.  

Although the veteran's claim of service connection for a 
psychiatric disability has been considered on a ground 
different from that of the RO (the RO addressed the veteran's 
claim of service connection on the merits) the issue of new 
and material evidence must be addressed in the first instance 
by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 
(1996) (applying an identical analysis to claims previously 
and finally denied, whether by the Board or the RO).  Only 
where, as here, the Board concludes that new and material 
evidence has been received does it have jurisdiction to 
consider the merits of the claim.  Barnett; Hickson v. West, 
11 Vet. App. 374 (1998).  


ORDER

As new and material evidence has been submitted regarding the 
claim of service connection for a psychiatric disability, the 
appellant's claim is reopened.  





REMAND

The appellant's claim requires further development to ensure 
compliance with the notice and duty-to-assist provisions of 
the Veteran's Claims Assistance Act of 2000 (VCAA).  
38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  A VCAA letter 
was sent to the appellant in January 2001 and May 2005, and 
pursuant to 38 C.F.R. § 3.159, the May 2005 letter informed 
the veteran which information and evidence, if any, the 
claimant is required to provide to VA, and which information 
and evidence, VA is required to provide.  However, the 
letters did not tell the veteran what information and 
evidence is needed to prove his claims for service 
connection.  Therefore, the veteran's claims must be remanded 
for issuance of a VCAA letter that tells the veteran of the 
information and evidence needed to prove his five claims for 
service connection.  Accordingly, his claim must be remanded 
so that he can be provided notice as required in written 
format.  

Regarding the veteran's claim of service connection for PTSD, 
it is pointed out that the veteran's claim was remanded in 
November 2000 so that additional work could be done in an 
effort to verify the veteran's claimed stressors.  The 
veteran was only to be scheduled for a VA examination if his 
claimed stressors were verified.  

Regarding the veteran's stressors, he testified at his 
October 1996 hearing that he was a medical corpsman (although 
his DD214 contains a "Specialty Number and Title" of CS-
3000/0000 and a "Related Civilian Occupation" of "Cook") 
and his unit was a helicopter support squadron detachment 
from the USS Oriskany.  He stated in August 1994 that he was 
attached to Helicopter Support Squadron 1, HC 4, Detachment 
6, and that his primary duties were flying in the helicopters 
to pick up bodies of Oriskany pilots and crewmen who had been 
killed in Vietnam, placing identification on the bodies, and 
putting them into refrigerator units on the Oriskany. 

When the Board remanded the veteran's claim, it requested 
that the RO attempt to determine what the veteran's MOS was 
while he was on sea duty.  The veteran's service personnel 
records appear to be complete.  A response was received from 
the National Personnel Records Center in August 2002 that the 
veteran's personnel records were forwarded to the RO in May 
1995 (it is noted parenthetically that those records only 
show that the veteran served aboard the USS Oriskany from May 
1970 to January 1971 and that his MOS on his DD-214 was a 
cook).  So if the veteran's stated MOS of a medical corpsman 
is to be verified, it must be verified from another source.  

These sources would either be the Center for Unit Records 
Research (CURR) or the Modern Military Branch at the National 
Archives.  It is pointed out that the National Archives 
conducts searches of deck logs between 1941 and 1975, and 
that CURR conducts searches of "muster rolls" which are 
records of assignments of individuals to and from ships and 
stations.  Accordingly, when the veteran's claim is remanded, 
the veteran's claimed stressor of serving as a medical 
corpsman should attempt to be verified with the CURR and the 
Modern Military Branch at the National Archives.  

Although it does not appear that the veteran's stressors were 
verified, the veteran was scheduled for a VA examination in 
January 2005 in which the examiner stated there was no 
evidence to support a diagnosis of PTSD.  Per the remand 
directives, the veteran was afforded psychological testing in 
April 2005 in which the psychologist stated that the 
veteran's "presenting problems, his history, and the 
psychological test data suggest the presence of PTSD."  As 
there is no indication that the examiner in January 2005 
looked at the psychological testing, if the veteran's claimed 
stressor is verified, the examiner from January 2005 should 
review the findings from the April 2005 test and comment on 
whether the veteran has PTSD.  

For this reason, the veteran's claim must be remanded for the 
following actions:  

1.  The appellant should be sent a VCAA 
letter, which provides the notices 
required under the relevant portions of 
the Veterans Claims Assistance Act of 2000 
(VCAA) and its implementing regulations. 
See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. 
§§ 3.102, 3.159.  The appellant and his 
representative must be notified of any 
information and medical or lay evidence 
that is necessary to substantiate his five 
claims of service connection, which 
information and evidence, if any, the 
claimant is required to provide to VA, and 
which information and evidence, VA is 
required to provide.  The appellant should 
also be requested to provide any evidence 
in his possession that pertains to his 
claim.  

2.  Attempt to verify the veteran's 
claimed stressor of serving as a medical 
corpsman aboard the USS Oriskany in a 
helicopter support squadron detachment 
between May 1970 and January 1971.  
Attempt to verify this with the CURR and 
the Modern Military Branch at the National 
Archives.  Request that these two sources 
search the "muster rolls" for the USS 
Oriskany during this time to determine if 
they state what the veteran's MOS was 
during this time.  

3.  If the veteran's claimed stressor of 
serving as a medical corpsman is verified, 
then the claims file should be returned to 
the examiner who examined the veteran in 
January 2005 if available, and said 
examiner should comment on the April 2005 
psychological report, and should render an 
opinion as to whether or not the veteran 
has PTSD.  

4.  After an appropriate period of time, 
or after the veteran indicates that he has 
no further evidence to submit, the 
appellant's claims of service connection 
for post traumatic stress disorder (PTSD), 
a psychiatric disability, other than PTSD, 
hypertension, to include as due to 
exposure to Agent Orange, hypothyroidism 
with history of pheochromocytoma, to 
include as due to exposure to Agent 
Orange, and Cushing's syndrome with 
history of pheochromocytoma, to include as 
due to exposure to Agent Orange, should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be provided a supplemental statement of 
the case which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, and the reasons for the 
decision.  He should be given the 
opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


